Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-7, 9-53, 55-59, 61-138 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a chip capable of controlling a panel to perform fingerprint sensing, wherein the panel comprises a plurality of fingerprint sensing pixels and a plurality of gate lines arranged along a row direction of the panel for controlling the fingerprint sensing pixels, the fingerprint sensing pixels are divided into a first number of fingerprint zones along a column direction of the panel, and each of the fingerprint zones is coupled to corresponding one or more gate lines among the gate lines of the panel, and the chip comprises:
a selecting circuit, configured to obtain information about a selected fingerprint zone among the first number of fingerprint zones of the panel; and
a control circuit, coupled to the selecting circuit to receive the information about | the selected fingerprint zone, and configured to provide a plurality of control signals to the panel for controlling the panel to perform fingerprint sensing, wherein the control signals comprise a second number of start pulse signals collectively indicating the selected fingerprint zone, wherein the first number is greater than the second number, 
wherein the control circuit comprises:
a first start pulse generating circuit, configured to provide the second number of start pulse signals according to the information about the selected fingerprint zone.  
Claim 26 is allowed since none of the prior art, alone or in combination, teaches a chip capable of controlling a panel to perform fingerprint sensing, wherein the panel comprises a plurality of fingerprint sensing pixels and a plurality of gate lines arranged along a row direction of the panel for controlling the fingerprint sensing pixels, the fingerprint sensing pixels are divided into a first number of fingerprint zones along a column direction of the panel, and each of the fingerprint zones is coupled to corresponding one or more gate lines among the gate lines of the panel, and the chip comprises:
a selecting circuit, configured to obtain information about a selected fingerprint zone among the first number of fingerprint zones of the panel; and
a control circuit, coupled to the selecting circuit to receive the information about the selected fingerprint zone, and configured to provide a plurality of control signals to the panel for controlling the panel to perform fingerprint sensing, wherein the control signals comprise a plurality of start pulse signals, and the start pulse signals are used to be provided to a decoder disposed on the panel for the decoder to obtain the information about the selected fingerprint zone according to logic values of the start pulse signals.  
Claim 125 is allowed since none of the prior art, alone or in combination, teaches a decoder, applicable to a panel comprising a plurality of fingerprint sensing pixels, the decoder comprising:
a plurality of decoder units, each comprising a plurality of input terminals configured to receive all of a first plurality of start pulse signals, wherein each of the decoder units is configured to decode the first plurality of start pulse signals to a corresponding one of a second plurality of start pulse signals.
Claims 25, 52, and 82 are allowed for similar reasons as claim 1.  
Claims 51, 83 and 114-115 are allowed for similar reasons as claim 26.  
Claims 2-7, 9-24, 27-50, 53, 55-59, 61-81, 84-113, 116-124 and 126-138 are allowed for being dependent upon aforementioned independent claims 1, 26, 52, 83, 115 and 125.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624